TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00701-CR



                                      Barry Pizzo, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR-2013-146, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Appellant has filed a motion to supplement the appellate record with omitted

transcriptions and a motion to extend the time to file his brief. He seeks to extend the deadline for

filing his brief until thirty (30) days following supplementation of the appellate record. He seeks to

supplement the record with omitted transcriptions of “each and every [trial] setting in the trial court

in the instant matter,” including the announcements made in the trial court of the May 27, 2014, and

July 7, 2014, trial settings.

                We grant appellant’s motions in part. We grant appellant’s motion to extend the time

to file his appellant brief following thirty (30) days after the supplemental record has been filed with

this Court. We direct appellant, however, to make the arrangements for the record to be

supplemented, see Tex. R. App. P. 34.6(d) (addressing supplementation of record), and to file a copy

of his letter to the court reporter with this Court within ten (10) days of this order.
              It is ordered on October 26, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish




                                               2